                          UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


CARRINGTON MORTGAGE SERVICES LLC              )
                                              )
v.                                            ) CIVIL NO. 2:20-cv-00068-JDL
                                              )
CHRISTOPHER E. WHITNEY, et al.                )


                               ORDER TO SHOW CAUSE

      The record in this matter reflects that more than 90 days have expired since the filing

of the complaint and that service of process remains to be accomplished on defendants.

      Now therefore, pursuant to Fed. R. Civ. P. 4(m), the plaintiff shall show good cause

in writing no later than April 8, 2021, why such service was not timely made, failing which

the complaint shall be dismissed.

                                                 Jon D. Levy
                                                 Chief U.S. District Judge


                                                 By: /s/ Amy Spencer
                                                         Deputy Clerk

Dated this 25th day of March, 2021.
